DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 12, 14, 16 and 20 are objected to because of the following informalities: 
“determining a sequence of trigger points” in claim 4 should read –the sequence of trigger points—to refer back to the determining step in claim 2.
“based the determined sequence of triggering” in claim 5 should read – based on the determined sequence of trigger points--; and
“a new specified temperature” in last line of claim 12 should read --a new specified temperature range--.
 “the determined sequence of triggering” in claim 14 should read -- the determined sequence of trigger points--.
“a shipping route” in second last line of claim 16 should read –the shipping route--.
“adjusting by the temperature control unit the specified temperature range” in last line of claim 16 should add punctuation for clarity as –adjusting, by the temperature control unit, the specified temperature range--.
“a remote computing device” in claim 20 should read –the remote computing device--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, isnit invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "one or more temperature control units” in claim 1; “remote computing device” in claims 12, 16 and 20; and “individual temperature control units of plurality of temperature control units” of claim 15; and “temperature control unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the corresponding structures are:
According to paragraph 0024, "one or more temperature control units” is interpreted as to include structures of a cold pack and/or a hot pack. According to paragraph 0037 and Fig. 2B, each cooling unit/pack 240 and heating unit/pack 250 may further include cells.
Thus, "one or more temperature control units” in claim 1 is interpreted as having --a plurality of cooling packs and a plurality of heating packs--, for consistency of dependent claims 5, 10 and 14.
Further, “a plurality of cooling packs” in claims 5 and 14 are interpreted as --the plurality of cooling packs-- for consistency.
Since claim 15 is dependent upon claim 1, “temperature control units of plurality of temperature control units” is interpreted as –one of the plurality of cooling packs and the plurality of heating packs--.
"temperature control unit” in claim 16 is interpreted as –a cooling pack or a heating pack--.
According to paragraphs 0083, “remote computing device” in claims 12, 16 and 20 may be a computer, a server, or equivalent structures listed in paragraph 0083.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the location points of the predetermined route". There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 3 is construed as --location points of a predetermined route--.
Claim 4 recites the limitation “the current location point”. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 4 is construed as --a current location point --.
Claim 12 recites the limitation " the remote computing device" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
In particular with the interpretation above, " the remote computing device" appears to be “the server” recited in claim 1. Thus, for examination purposes, claim 12 is construed as –the server--.
Claim 13 is also rejected due to its dependency to claim 12.
Claim 14 recites the limitation “the determined sequence of triggering”. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 14 is construed as --the determined sequence of trigger points-- as in claim objection above and dependent from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretella (US Patent No. 6,862,499) in view of Farrar (US PGPub No. 2013/0048647).
Regarding claim 1, Cretella discloses a method for a climate controlled shipping system (a selection of cargo type in a cargo transport, Figs. 1-5) comprising:
receiving an item within a container (a scenario of transport a load of bananas, col. 5, lines 49-67, the transport requires loading the bananas into the semi-trailer truck);
setting a specified temperature range for the container based on one or more item characteristics (selecting a predetermined acceptable temperature range of 52-56 degrees for bananas, or other temperature range for other cargos, col. 4, lines 30-60); 
receiving, in a server, shipping information for the container (menu shown in computer’s display and is read by a user in an office 40, col. 6, lines 50-55, the menu includes a selected cargo 106 in Fig. 4, col. 6, lines 1-29);
sensing, by a temperature sensor disposed in the container, a temperature of an inner volume of the container (sensor 22 senses temperature in the conditioned space 24, Fig. 1);
activating, by a processor, the refrigeration system in the container based on the sensed temperature and the shipping information (the refrigeration system 29 is controlled or activated based on the selected cargo); and maintaining the temperature of the container within the specified temperature range (the refrigeration system 29 is also inherently activated to maintain the cargo in the selected temperature based on the reading of the sensor).
Cretella fails to disclose receiving an item within an insulated container; and
one or more temperature control units (a plurality of cooling packs and a plurality of heating packs as per the interpretation above), maintaining the temperature of the container within the specified temperature range by selectively activating the one or more temperature control units.
Farrar discloses an insulated container (see container wall 102 in Fig. 9 having foam and vacuum panel); and
one or more temperature control units (cold phase change plate 112 and warm phase change plate 212 and plurality of them as shown in Fig. 14 may be provided), maintaining the temperature of the container within the specified temperature range by selectively activating the one or more temperature control units (the container maintain its selected temperature range of 2-8 degree C by circulate air across one of the cold phase change plate 112 and warm phase change plate 212, paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided receiving an item within an insulated container; and
one or more temperature control units (temperature control packs as per the interpretation above), maintaining the temperature of the container within the specified temperature range by selectively activating the one or more temperature control units in Cretella as taught by Farrar in order to maintain a selected temperature range in conditions where power may be disconnected and the refrigeration unit is not operable (see claim 10 of Farrar).
Regarding claim 2, Cretella as modified further discloses wherein activating temperature control units further comprises determining a sequence of trigger points (the activation points of the modified cold and warm phase change plates and/or the refrigeration system as the method of Cretalla responds to the temperature changes) based on the temperature sensed by the temperature sensor and the shipping information (such activation points are set by the current temperature in the container and the and the selected cargo type).
Regarding claim 3, Cretella as modified further discloses wherein the sequence of trigger points correspond to location points of a predetermined route (the activation points of the refrigeration system or cold/warm phase change plate corresponds to instantaneous location points during an activation event in a cargo transport).
Regarding claim 4, Cretella as modified further discloses wherein the sequence of trigger points comprises trigger points based on the container's temperature (the activation points having an individual activation point based on temperature of the cargo) on a current location point (the individual activation point occurs at an instantaneous location point during a transport).
Regarding claim 5, Cretella as modified further discloses wherein activating temperature control units further comprises sending signals to activate a plurality of cooling packs based on the determined sequence of trigger points (when the cargo rises to an upper temperature limit, the controller 14 operates the refrigeration system 19 or the modified cool phase change plate to maintain the selected temperature).
Regarding claim 10, Cretella as modified further discloses wherein activating temperature control units comprises switching the plurality of cooling packs on when the temperature sensed falls outside the specified temperature range of the item (when the cargo rises to an upper temperature limit, the controller 14 operates the refrigeration system 19 or the modified cool phase change plate to maintain the selected temperature).
Regarding claim 14, Cretella as modified further discloses wherein activating temperature control units comprises sending signals to a plurality of heating packs based on the determined sequence of triggering (when the cargo drops to a lower temperature limit, the controller 14 stops the refrigeration system 19 or operate the modified warm phase change plate to maintain the selected temperature).
Regarding claim 15, Cretella as modified further discloses wherein activating temperature control units further comprises activating individual temperature control units of a plurality of temperature control units (“one of the plurality of cooling packs and the plurality of heating packs” as interpreted above) based on the set temperature range of the container (one of the modified cooling and heating phase change plates are selected to maintain the cargo temperature range for the selected cargo).
Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretella (US Patent No. 6,862,499) in view of Farrar (US PGPub No. 2013/0048647) as applied to claim 1 above, and further in view of Connell (US PGPub No. 2016/0280040).
Regarding claims 6-9, Cretella as modified fails to disclose wherein the received shipping information comprises one or more location points of a predetermined route (claim 6), wherein the shipping information comprises an origin of the item (claim 7), wherein the shipping information comprises a destination of the item (claim 8), and wherein the shipping information comprises a route to be traveled in transporting the item (claim 9).
Connell disclose that a fleet server 104 receives route parameters from GPS 316 to determine efficient operation of the climate control system, paragraph 0113 and Fig. 6 (i.e. the shipping information), the shipping information comprises:
one or more location points of a predetermined route (the route parameters including route avoidance preferences, see paragraph 0113, which include places to avoid);
an origin of the item (the route parameters include origination coordinates, see paragraph 0113);
a destination of the item (the route parameters destination coordinates); and
a route to be traveled in transporting the item (the route parameters include route preferences, see paragraph 0113).
Thus, the shipping method of Cretella may include the shipping information as taught by Connell in order to determine if the HVAC system is performing efficiently.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shipping information as set forth in claims 6-9 in Cretella as taught by Connell in order to ensure the HVAC system is performing efficiently.
Regarding claim 11, Cretella as modified fails to disclose broadcasting by a processor of the temperature control unit, the sensed temperature to the server.
Connell further discloses broadcasting by a processor of the temperature control unit, the sensed temperature to the server (step 452 has the fleet server 104 receiving temperature of air blown into the interior of the vehicle, paragraph 0112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided broadcasting by a processor of the temperature control unit, the sensed temperature to the server in Cretella as taught by Connell in order to ensure the HVAC system is performing efficiently.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretella (US Patent No. 6,862,499) in view of Farrar (US PGPub No. 2013/0048647) as applied to claim 1 above, and further in view of Saenz (US PGPub No. 2013/0271290).
Regarding claim 12, Cretella as modified fails to disclose determining a new specified temperature while the item is in transit based on the shipping information; and adjusting the specified temperature range for the container using the server based on the new determined specified temperature range of the item.
Saenz discloses microenvironment (or temperature) in a container may be influenced due to various ambient conditions such as sun radiant heat and road heat (paragraph 0048). Saenz further discloses the cargo parameters (microenvironment temperature) may not be the same as reefer parameters (temperature at refrigeration unit) (paragraphs 0051-0052). Thus, according to the teaching, temperature of one or more portions of the cargo space may be greater or lower than the optimum temperature range of the selected cargo due to the influence of the ambient conditions.
Saenz discloses determining a new specified temperature (modifying the reefer parameters, step 730, Fig. 7 and paragraph 0064, the modification involves a temperature of the refrigeration unit 120) while the item is in transit based on the shipping information (gathering microenvironment temperature in sensors 170 in step 710, in a reefer during transit) and adjusting the specified temperature range for the container using the server based on the new determined specified temperature range of the item (the modification can be based on input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120) .
Also, although not explicitly disclosed in Saenz, examiner takes official notice that a temperature modification or set point in Saenz inherently includes a temperature range such that a temperature fluctuation within the range may be tolerated so that does not confuse the determination in Saenz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided determining a new specified temperature while the item is in transit based on the shipping information; and adjusting the specified temperature range for the container using the server based on the new determined specified temperature range of the item in Cretella as taught by Saenz order to prevent the temperature of the cargo fall outside the optimum temperature range during transport.
Regarding claim 13, Cretella as modified further discloses wherein adjusting the specified temperature range for the container comprises sending, by the server, the new specified temperature range to the processor (see Fig. 4, the received instruction from remote device 15 is sent to the CPU 410 by wireless 420 or cellular 430).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretella (US Patent No. 6,862,499) in view of Farrar (US PGPub No. 2013/0048647), Saenz (US PGPub No. 2013/0271290) and Connell (US PGPub No. 2016/0280040).
Regarding claim 16, Cretella discloses a method for a climate controlled shipping system (a selection of cargo type in a cargo transport, Figs. 1-5) comprising:
receiving an insulated container for shipping an item (obtain a cargo container, see background for loads of products), the container having a refrigeration system 29 in communication with a remote computing device disposed therein (the refrigeration system has communication with office 40 with a personal computer, see Fig. 1 and col 6, lines 50-55);
determining a specified temperature range (selecting a predetermined acceptable temperature range of 52-56 degrees for bananas, or other temperature range for other cargos, col. 4, lines 30-60) based on one or more item characteristics of the item (the cargo type);
setting, in a user interface (a screen in Fig. 4 or remote computer screen in an office 40), by a sender of the item (set by a user’s selection), the specified temperature range for the container (a selection of a specified cargo type indicating specified temperature range).
Cretella fails to disclose receiving an item within an insulated container;
the container having a temperature control unit (a cooling pack or a heating pack as interpreted as above);
receiving in the user interface a shipping route;
receiving, in the temperature control unit, from the remote computing device, and updated temperature range based on the outside temperature of a location point along a shipping route using the remote computing device; and
adjusting by the temperature control unit the specified temperature range.
Farrar discloses an insulated container (see container wall 102 in Fig. 9 having foam and vacuum panel); and
a temperature control unit (cold phase change plate 112 and warm phase change plate 212 and plurality of them as shown in Fig. 14 may be provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided receiving an item within an insulated container; and
a temperature control unit in Cretella as taught by Farrar in order to maintain a selected temperature range in conditions where power may be disconnected and the refrigeration unit is not operable (see claim 10 of Farrar).
Saenz discloses microenvironment (or temperature) in a container may be influenced due to various ambient conditions such as sun radiant heat and road heat (paragraph 0048). Saenz further discloses the cargo parameters (microenvironment temperature) may not be the same as reefer parameters (temperature at refrigeration unit) (paragraphs 0051-0052). Thus, according to the teaching, temperature of one or more portions of the cargo space may be greater or lower than the optimum temperature range of the selected cargo due to the influence of the ambient conditions.
Saenz discloses receiving in the user interface a shipping route (remote track/trace the logistic activities, paragraph 0078);
receiving, in the temperature control unit, from the remote computing device, and updated temperature range; and adjusting by the temperature control unit the specified temperature range (modifying the reefer parameters, step 730, Fig. 7 and paragraph 0064, the modification involves a temperature of the refrigeration unit 120, and an input received from the remote device 150 and transmitted through the module device 140 and to the refrigeration unit 120).
Connell discloses updated temperature range based on the outside temperature of a location point along a shipping route using the remote computing device (the fleet server 104 receives parameters such as climate conditions along the route of the vehicle and determines desirable operational settings and modifies settings of the climate control system to ensure maximum life of the auxiliary power source, paragraph 0081).
Also, although not explicitly disclosed in Saenz and Connell, examiner takes official notice that a temperature modification or set point in Saenz and Connell inherently includes a temperature range such that a temperature fluctuation within the range may be tolerated so that does not confuse the determination in Saenz and Connell.
Thus, according to the teachings of Saenz and Connell, since difference ambient conditions may affect the microenvironment or internal temperature of the cargo, the temperature setpoint may be adjusted (as taught by Saenz and Connell) based on the outside temperature of a location along a shipping route (as taught by Connell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided receiving in the user interface a shipping route; receiving, in the temperature control unit, from the remote computing device, and updated temperature range based on the outside temperature of a location point along a shipping route using the remote computing device; and adjusting by the temperature control unit the specified temperature range in Cretella as taught by Saenz and Connell in order to prevent the temperature of the cargo fall outside the optimum temperature range during transport and in order to ensure the HVAC system is performing efficiently.
Regarding claim 17, Cretella as modified further discloses wherein one or more item characteristics include item composition, origin, or location (the cargo type).
Regarding claim 18, Cretella as modified further discloses further comprises adjusting the set specified temperature by evaluating a temperature and conditions at a new location of the item (the modified temperature adjustment is made based on climate conditions at instantaneous location along the route as taught by Connell) based on a destination (the determination is based on the cargo journey to the destination).
Regarding claim 19, Cretella as modified further discloses wherein adjusting the specified temperature range for the container further comprises adjusting the specified temperature range based on the conditions along the shipping route (the modified temperature adjustment is made based on climate conditions along the route as taught by Connell).
Regarding claim 20, Cretella as modified further discloses adjusting the specified temperature range using the remote computing device (the modified temperature adjustment is made by remote device 150 of Saenz or fleet server 104 of Connell).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763